This court has carefully examined the original record in -the above-entitled case, and after having duly considered the legal questions raised by the parties for the reasons set forth in the opinion of this court delivered in the case of The People v. Pinto, No. 198, decided on the 22d instant, hereby reverses *634the order made by the District Court for the Judicial District of Arecibo discharging Miguel Ferro, and in place thereof hereby orders that he be again committed to prison under the custody of the warden of the said district, with the costs of the first instance against him. A certified copy of this decision, and of the opinion above referred to, are hereby ordered to be transmitted to the court below, for the proper purposes, and the original records to be returned.

Reversed.

Chief Justice Hernández and Justices Figueras, Mac-Leary, Wolf and del Toro concurred.